Citation Nr: 0520672	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-01 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $6,828.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In 
that decision, the Committee denied waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$6,828.


FINDINGS OF FACT

1.  The veteran was awarded pension benefits in April 1998, 
based on his reports of no family income from any source.  He 
reported that he and his spouse were married but not living 
together and that she had no income or assets.  

2.  The veteran was notified that the amount of his pension 
depended on his family income and that failure to immediately 
report any changes in family income or status would result in 
an overpayment which was subject to repayment.

3.  In December 2001, the veteran contacted VA and requested 
termination of his pension benefits as his spouse was 
receiving retirement benefits in the amount of $2200 monthly.

4.  In an April 2002 letter, VA requested that the veteran 
provide the date he and his spouse began living together and 
the date she began receiving retirement benefits.  The 
veteran failed to provide this information.  

5.  In a June 2002 letter, VA notified the veteran that his 
pension had been retroactively terminated effective April 1, 
1998, as his family income exceeded the maximum annual 
pension rate.

6.  In a July 2002 letter, the veteran was notified that the 
amount of the pension overpayment was $6,828, and he 
requested a waiver in September 2002.  

7.  The overpayment at issue was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.

8.  The veteran was entirely at fault in creating the debt at 
issue and failure to recover the overpaid benefits would 
result in unfair gain to him; these elements outweigh any 
other considerations with regard to equity and good 
conscience. 


CONCLUSION OF LAW

Recovery of the pension overpayment in the calculated amount 
of $6,828 does not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) pertain to chapter 51 of 
title 38, U.S. Code, and not to the statute at issue in this 
appeal -- chapter 53 of title 38, which contains its own 
notice provisions.  Thus, the Court held that VCAA does not 
apply in waiver cases.  See Lueras v. Principi, 18 Vet. App. 
435 (2004); see also Barger v. Principi, 16 Vet. App. 132 
(2002).

I.  Factual Background

In January 1998, the veteran submitted an application for 
nonservice-connected pension benefits, indicating that he had 
no assets or income from any source.  In an attached 
statement, he indicated that he and his spouse had separated 
and were no longer living together.  

In an April 1998 letter, the RO advised the veteran that he 
had been awarded pension benefits based on his reports of no 
income or assets.  He was specifically advised that the rate 
of his pension was dependent on his family income and that he 
was responsible for notifying VA "right away" if his 
income, net worth, or dependency status changed.  He was also 
provided with VA Form 21-8768 which further explained his 
pension reporting responsibilities.

As a condition to the receipt of his pension benefits, the 
veteran submitted a Financial Status Reports (FSR) in 
February 1999.  On his FSR, the veteran indicated that he had 
been receiving benefits from the Social Security 
Administration (SSA) since March 1998.  

In an April 1999 letter, the RO notified the veteran that his 
pension benefits had been retroactively reduced based on his 
receipt of benefits from SSA.  He was advised that such 
retroactive termination had resulted in an overpayment of 
pension benefits in the calculated amount of $7,645.  The 
veteran requested a waiver of recovery of the overpayment, 
indicating that he was unable to repay the debt without 
experiencing financial hardship.  In support of his claim, he 
submitted a Financial Status Report listing his income and 
expenses.  He again indicated that he and his spouse were not 
living together.  

In a March 1999 decision, the Committee granted the veteran's 
request for a waiver of the overpayment, finding it to be in 
the interests of equity and good conscience.  The veteran 
thereafter continued to receive pension at the maximum annual 
rate based on his reports of no income or assets, other than 
benefits from SSA.

In December 2001, the veteran contacted the RO and advised 
that his spouse was receiving retirement benefits in the 
amount of $2200 monthly.  He also indicated that he received 
$591 monthly from SSA.  The veteran asked that VA terminate 
his pension benefits so as not to create an overpayment.  

Based on the foregoing, in an April 2002 letter, the RO 
proposed to terminate the veteran's pension retroactively, 
based on excessive family income.  He was advised that he had 
been receiving pension benefits as a single veteran, based on 
his reports that he and his spouse had not been living 
together.  He was asked to provide the date he and his spouse 
began living together again and the date she began receiving 
retirement benefits.  

The veteran did not respond and in a June 2002 letter, the RO 
notified him that his pension had been retroactively 
terminated, effective April 1, 1998.  He was notified that 
the retroactive termination of his pension benefits had 
resulted in an overpayment which was subject to recovery.  
The veteran was notified in July 2002 that the amount of the 
overpayment was $6,828.

In September 2002, the veteran requested waiver of recovery 
of the pension overpayment.  He indicated that he and his 
spouse had not been living together for "some time," and 
that he had not had the benefit of her additional income.  He 
further indicated that he was financially unable to repay the 
debt.  The veteran, however, again failed to provide the 
information requested by the RO regarding the dates he and 
his spouse had lived together and the date she began 
receiving retirement benefits.  

In support of his request for a waiver, the veteran submitted 
a completed financial status report on which he indicated 
that his monthly income totalled $590, apparently from SSA.  
He also listed his spouse's income as $2106 monthly, for a 
total of $2696.  He listed his expenses at $517 for rent or 
mortgage; $200 for food; $300 for utilities and heat; $108 
for insurance; and $1025 in installment debts in addition to 
his mortgage, for a total of $2150.  The veteran therefore 
had a monthly surplus of $546.

In an April 2003 decision, the Committee denied the veteran's 
request for a waiver of recovery of the $6,828 pension debt.  
With respect to how the debt had been created, the Committee 
noted that the veteran had failed to provide information 
about when he and his spouse had lived together and the date 
her income had started.  Thus, the Committee found that the 
veteran had been at fault in the creation of the debt.  The 
Committee further noted that the veteran's financial status 
report indicated that he had a monthly surplus in income.  
The Committee concluded that it would not be against equity 
and good conscious to collect the debt.

The veteran appealed the Committee's decision.  In support of 
his appeal, he submitted a September 2003 Petition for Legal 
Separation, showing that he and his spouse had been married 
in December 1995, and that they had separated in May 2003.  
In his December 2003 substantive appeal, the veteran indicted 
that he had his spouse had been legally separated on May 2, 
2003.  He further claimed that he and his spouse had not 
lived together since 2001.  He explained that he lived in a 
motor home on a parcel of land which adjoined that of his 
spouse and had no access to her income.  The veteran further 
indicated that his monthly obligations consisted of $250 for 
a motor home payment; $200 for food and personal items; $25 
for a cellular telephone; and $40 for gas, totalling $515.  
He indicated that his monthly income was $595, presumably 
from SSA, for a surplus of $80.  He also indicated that he 
had recently been contacted by a collection agency and 
advised that he owed $8,739.  

In a June 2005 statement, the veteran's representative argued 
that the Committee had made a mathematical error in 
calculating the amount of the veteran's income and expenses, 
as he reported them on his September 2002 Financial Status 
Report.  The Board has carefully reviewed his contentions, 
but notes that the Committee's calculations appear to be 
correct.  The veteran listed his mortgage payment ($517) 
twice on the report, and the Committee allowed for that in 
reaching its calculations.  

II.  Analysis

The Court has held that the issue of the validity of a debt 
is a threshold determination which must be made prior to a 
decision on a request for waiver of the indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VA 
O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 
(1998).

The veteran has not specifically questioned the validity of 
the debt at issue here.  Although the record is unclear as to 
when the veteran and his spouse began living together, when 
they separated, and when she began receiving additional 
income, that lack of clarity stems directly from the 
veteran's failure to provide that specific information.  The 
only concrete information regarding the dates the veteran and 
his spouse lived together is the September 2003 Petition for 
Legal Separation, which shows that the veteran and his spouse 
married in December 1995 and separated in May 2003.  It is 
entirely unknown when his spouse began receiving additional 
income.  

Based on the foregoing Petition, as well as the veteran's 
failure to provide the additional information requested, the 
Board finds that the Committee had no choice but to terminate 
the veteran's pension retroactively to April 1998, resulting 
in an overpayment in the calculated amount of $6,828.  Since 
the record does not show that the RO committed either factual 
or legal error in computing the veteran's countable income 
during the period in question or the overpayment at issue 
here, the Board is satisfied that the $6,828 pension 
overpayment was properly calculated.  Schaper, 1 Vet. App. at 
434.  

Turning to the waiver issue, the Board initially notes that 
the veteran timely applied for waiver of recovery of the 
$6,828 overpayment of pension benefits, as his request was 
made within 180 days following notification of the 
indebtedness.  Thus, he meets the basic eligibility 
requirements for a waiver of recovery of this VA 
indebtedness, and his request must be considered on the 
merits.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963 (2004).

The next issue for consideration is whether recovery of the 
$6,828 overpayment at issue in this case should be waived.  
In that regard, recovery of overpayment of any benefits made 
under laws administered by the VA shall be waived if there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.963(a), 1.965(b).

In other words, any indication that a claimant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases; only if a veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

In this case, the Committee has determined that the veteran 
did not exhibit fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  Given the facts of this 
case, the Board will not disturb the Committee's findings.  
Thus, the next issue to be addressed is whether a collection 
of the debt from the veteran would be contrary to the 
principles of equity and good conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2004).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2004).

In considering these factors, the Board initially finds that 
the fault in the creation of the overpayment at issue lies 
exclusively with the veteran, as it was caused solely by his 
failure to promptly notify VA of the material change in his 
family income which affected pension entitlement, as well as 
his failure to provide the additional information requested 
by VA.  Again, the record reveals that he was appropriately 
advised that the rate of his pension was directly related to 
his family income and that an adjustment in the payments 
would be made whenever his income changed.  He was also 
advised of the importance of promptly reporting relevant and 
accurate financial information to VA.  Indeed, the veteran 
had previous experience with the consequences of failing to 
report income accurately and timely, as he incurred a 
previous pension overpayment in May 1999.  In sum, the 
veteran knew of his pension reporting responsibilities and 
his failure to provide an accurate report of his family 
income to VA in a timely fashion, as well as his failure to 
respond to VA's request for additional information, resulted 
in the $6,828 overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2004).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, it is clear that the debt was created solely due to 
the veteran's failure to report his family income accurately 
and timely and to respond to VA's request for additional 
information.  The Board finds that VA bears no fault in the 
creation of this debt; rather, pension was awarded in 
reliance on financial information he provided.  Moreover, the 
record shows VA took prompt action once the additional family 
income was reported.

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3) 
(2004).  In this respect, according to his most recent 
reports, the veteran's monthly income exceed his monthly 
expenses by $80.  He also indicated that he had recently been 
contacted by a collection agency.  Assuming arguendo the 
veracity of the veteran's reported financial information, 
including the fact that he now owes money to other creditors, 
and affording him the benefit of the doubt, the Board finds 
that repayment of the outstanding indebtedness would cause 
financial hardship to the veteran.

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2004).  The pension benefits paid to the veteran derive from 
a needs-based program intended to assure that beneficiaries 
are able to meet their basic needs.  In this case, the 
veteran receives income from SSA, and may or may not receive 
additional financial assistance from his family.  Simply, the 
record is unclear.  Thus, the Board finds that recovery of 
the overpayment would not defeat the purpose of the benefits 
originally authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2004).  
In this case, the veteran received additional VA benefits to 
which he was not legally entitled.  Waiver of this debt would 
therefore result in a windfall and produce unfair gain to the 
veteran.  The failure of the Government to insist on its 
right to repayment of this debt would result in the veteran's 
unjust enrichment at the expense of the taxpayer, and it 
would negatively impact other VA beneficiaries as resources 
for their care are certainly not unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2004).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that recovery of the overpayment of 
$6,828 overpayment is not against the principles of equity 
and good conscience.  For the reasons indicated above, the 
Board finds that the significant fault on the part of the 
veteran, as well as the unjust enrichment which would accrue 
from a waiver, overwhelmingly outweigh any element tending to 
support a waiver of recovery of the overpayment in this case.  
As a matter of equity, his request for waiver must be denied.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $6,828 is denied. 



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


